 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDPort Drum CompanyandCharlesA. Carver Oil,Chemical & Atomic Workers International Union,AFL-CIO Local No.4-23andCharlesA. Carver.Case 23-CA-2493 and 23-CB-712January 7, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn March 20, 1968, the Board issued its Decisionand Order in the above-entitled proceeding,'findingthattheRespondentUnionviolatedSection8(b)(1)(A) of the Act by its refusal to take toarbitration the grievance of Charles Carver based onhis lack of Union membership. The Board,with theexception of Member Jenkins, further found that theRespondent Company did not violate Section 8(a)(1)of the Act.The Board ordered the RespondentUnion to arbitrate Carver's grievance but, due to itsfinding that the Respondent Company had notviolatedSection8(a)(1),didnotincludetheRespondent Company in its order to arbitrate. TheBoard did,however,retain jurisdiction over the casein order to scrutinize the conduct of the RespondentUnion in complying with the Order and to assessany damages suffered by Carver that were notremedied by its initial Order.2On August 2, 1968, as appears from paperssubsequently filed, the attorney for the RespondentUnion requested arbitration of the Carver dischargeina telephone conversation with the Company'sattorney.The Company refused to arbitrate thegrievance of Charles Carver, claiming that therequirements of the collective-bargaining agreementinvolving the arbitration of grievances were not metand that the Board's Order does not require it toarbitrate with the Respondent Union.On October 4, 1968, the General Counsel made amotion to reopen the proceedings. In his motion, theGeneralCounsel asked the Board to issue aSupplementalOrder requiring the Employer toarbitrate,and to provide "for such other and furtherrelief as it deems to be just and proper under thecircumstances."The Employer filed an answer totheGeneralCounsel'smotion claiming that theBoard'sOrder did not compel it to arbitrate; thatthe Respondent Union had not made a demand forarbitrationinwritingasrequiredbythe1170 NLRB No. 51.'In this connection,the Board stated.On the other hand,we are mindful of the Union's prior conductin this matter and of the possibilitythat Carvermay have sufferedirreparable damages because of the Union's unlawful conduct.Ratherthan adopting Section 8of the TrialExaminer's Recommended Order,and attempting at this point to anticipate what damages, if any, Carvermay suffer or has sufferedby virtue of the Union's failure to arbitratehis case,we shall retain jurisdiction in this matter and may,upon timelymotion of the General Counsel or Charging Party,reopen thisproceeding for a determination of this questioncollective-bargainingagreement'ssectiononarbitration;that Carver never indicated that he wasdissatisfiedwith the termination;and that theBoard'sDecision did not find it guilty of any unfairlabor practices.RespondentUnion has filed noresponse to the General Counsel'smotion. In anaddendum to his motion, the General Counsel hasinformed the Board that Charles A. Carver died onMarch 21, 1969 and that his estate is assuming hisposition in this case.The addendum further asksthat the Board order the Respondent Union to makeCarver's estate whole for loss of pay caused by theUnion's unfair labor practice.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has considered the General Counsel'smotion,theCompany'sanswer,and the entirerecord in this case, and hereby grants the motion ofthe General Counsel to the following extent:As the Board indicated in its initial Decision,there appeared,even at that time,the possibilitythat the Order then issued would not make Carverwhole for Respondent Union's unlawful refusal toprocesshisgrievanceinatimelyfashion.Unfortunately,that possibility has come to pass.Insofarasthepapersbeforeusshow,theRespondent Union has taken no effective steps tofulfill its obligation of fair representation so as toremedy its unlawful conduct with respect to Carver.DespiteouroriginalOrder,theUnionhasundertakenno court proceeding to attempt tocompeltheEmployertoarbitrateCarver'sgrievance;nor has Respondent Union in any othermanner succeeded in remedying its prior dereliction.In any event as the General Counsel points out inthe addendum to his motion to reopen,the death ofCarverhasremoved arbitration as amethodavailable for adjustment of the dispute.We are unwilling to leave the Charging Party,now his estate,withoutaremedy in thesecircumstances.As the Board found in its initialDecision,itwas the Respondent'sdenial of fairrepresentation at an appropriate time which createdthe indeterminate situation concerningCarver'sstatus.TheTrialExaminer found that thecontractual validity of Carver's discharge was opento serious,unresolved question.Both the equitiesand the effective realization of statutory policyrequire that the Respondent Union bear the burdenof the ambiguities which it has created by its illegalact.Consequently, we shall order that RespondentUnion make the estate of Charles A. Carver wholefor any loss of earnings he may have sustained as aresult of his discharge of July 28,1966, less his netearnings during such period, in accordance with theformula set forth in F.W.Woolworth Co.,90NLRB 219, with interest of 6 percent per annum onthe amount of such loss, from the time he requested180 NLRB No. 90 PORT DRUM COMPANYRespondentUniontopresent a grievance on hisbehalf concerning that discharge untilMarch 21,1969, the date of his death, or if he had obtainedsubstantially equivalent employment, to the date ofsuch employment.ORDERWe hereby withdraw the Order previously issuedin this proceeding and order as follows:Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RespondentUnion,Oil,Chemical& AtomicWorkersInternational Union, AFL-CIO, Local No. 4-23, itsofficers,agents,and representatives,shall:1.Cease and desist from:(a)Discriminating in its representation of anyemployee because of his lack of membership inRespondent Union.(b) In any like or related manner, restraining orcoercing employees in the exercise of Section 7rights guaranteedby the National LaborRelationsAct, as amended.2.Take the following affirmative action which wefind necessary to effectuate the policies of the Act:(a)Make whole the estate of Charles A. Carverforany loss of pay he may have suffered bypayment to it of a sum of money equal to thatwhichCharlesA.Carverwould normally haveearned from the date Carver made his first requestto Respondent to redress his grievance until the dateofhisdeath,or,ifhe obtained substantiallyequivalentemployment, to the date of suchsubstantially equivalent employment less his netearningsduring the backpay period, together withinterest thereon at a rate of 6 percent per annum.(b) Post at its offices, meeting halls,and bulletinboardscopiesof the attached noticemarked"Appendix."3Copies of said notice, on formsprovided by theRegional DirectorforRegion 23,afterbeingdulysignedbyanauthorizedrepresentative of said Union, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenotices to itsmembers are customarily posted.Reasonable steps shall be taken by said Respondentto insure that said notices are not altered,defaced,or covered by any othermaterial.(c)Mail signed copies of the notice to the'In the event this Order is enforced by a judgment of the United StatesCourtof Appeals,the words in the notice reading"Posted by Order of theNationalLabor Relations Board"shallread"Posted pursuant to aJudgment of the United StatesCourtof Appeals enforcing an Order of theNational Labor Relations Board "591Regional Director for Region 23, for posting byPort Drum Company, said Employer being willing,at all locations where notices to its employees arecustomarily posted.(d)Respondent Union shall notify the RegionalDirector for Region 23, in writing, within 10 daysfrom the date of this Decision and Order, what stepshave been taken to comply herewith.Insofar as it alleges unfair labor practices on thepartofRespondent Port Drum Company, theconsolidated Complaint is hereby dismissed.4APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT discriminate in our representation ofany employee because of his lack of membership in thisUnion.WE WILL NOT in any like or related manner restrainor coerce any employee in the exercise of Section 7rights guaranteed him by the National Labor RelationsAct, as amended.WE WILL make whole the estate of Charles A.Carver for any loss of pay he may have suffered bypayment to it of a sum of money equal to that whichCharles A. Carver would normally have earned fromthe date Carver made his first request to us to redresshisgrievance until the date of his death, or if hesecured substantially equivalent employment, to thedate of such employment, less his net earnings duringthe backpay period, together with interest thereon at arate of 6 percent per annum.All employees in any bargaining unit represented bythisUnion are by law entitled to and will receive fromthisUnion nondiscriminatory representation, in theprocessing of their grievances and otherwise withoutregard to whether or not they are members of thisUnion.DatedByOIL, CHEMICAL&ATOMICWORKERSINTERNATIONAL UNION,AFL-CIO, LOCAL No.4-23(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,6617 Federal Office Building,515 Rusk Avenue,Houston,Texas77002,Telephone713-226-4296'As indicated above, and in the original Decision and Order, MemberJenkins would find,inter alia,that Respondent Employer violated Section8(aX I ).